In an action to recover damages, inter alia, for quantum meruit, the plaintiff appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), dated February 2, 2004, which granted those branches of the defendant’s motion which were for summary judgment (a) on its counterclaim against the plaintiff alleging breach of contract, and (b) dismissing the plaintiffs second and third causes of action.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on appeal from the judgment (see CPLR 5501 [a] [1]; Jupiter Envtl. Servs., Inc. v Graystone Constr. Corp., 31 AD3d 388 [2006] [decided herewith]). Florio, J.P., Crane, Mastro and Rivera, JJ., concur.